Title: General Orders, 20 June 1780
From: Washington, George
To: 



Head Quarters near the Short Hills [N.J.] Tuesday June 20. 1780
Parole Golconda  Countersigns Greece Hague.Watchword Vigilance

[Officers] Of the Day Tomorrow[:] Colonel Butler[,] Major Torrey—Brigade Major Woodbridge
Lieutenant Colonel Huntington is appointed Field officer of the day vice Lieutenant Colonel Mentges on other duty.
Major Hamilton is appointed to relieve Major Parr this afternoon: He will call at the Orderly Office for instructions.
All Officers are particularly requested not to be absent from their Corps this Night but to be completely ready to move with their respective Commands at a moment’s warning.


Evening Orders
The Pennsylvania Connecticut and Hand’s brigades to march at eight o clock this Evening by the Left.

